     Case 3:19-cv-00594-MMD-WGC Document 50 Filed 05/27/20 Page 1 of 1



1

2

3                               UNITED STATES DISTRICT COURT
4                                      DISTRICT OF NEVADA
5     JUSTIN ODELL LANGFORD,                             Case No. 3:19-cv-00594-MMD-WGC
6                                       Petitioner,                     ORDER
             v.
7
      WARDEN RENEE BAKER, et al.,
8
                                    Respondents.
9

10          This habeas matter is before the Court on Respondents’ Motion for Enlargement of
11   Time (ECF No. 31), filed May 22, 2020. The motion seeks additional time for Respondents
12   to file the index of exhibits and corresponding exhibits in support of their Motion to Dismiss
13   (ECF No. 30). Earlier today, Respondents filed the index and corresponding exhibits.
14   (ECF Nos. 32-49.)
15          Good cause appearing, Respondents’ Motion for Enlargement of Time (ECF
16   No. 31) is granted nunc pro tunc. In light of this extension, the deadline for Petitioner Justin
17   Odell Langford to respond to the Motion to Dismiss (ECF No. 30) is also extended until
18   June 9, 2020.
19          DATED THIS 27th day of May 2020.
20

21
                                                MIRANDA M. DU
22                                              CHIEF UNITED STATES DISTRICT JUDGE
23

24

25

26

27

28
